                   Case 19-16639      Doc 20    Filed 09/16/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MARYLAND
                                GREENBELT DIVISION

 In Re:                                           Case No. 19-16639

 Sandra F. Tello
  aka Sandra Fany Tello                           Chapter 13
  aka Sandra Fany Moreno

 Debtor.                                          Judge Thomas J. Catliota

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: September 16, 2019                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                  Case 19-16639       Doc 20     Filed 09/16/19     Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on September 16, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Aryeh E. Stein, Debtor’s Counsel
       astein@meridianlawfirm.com

       Timothy P. Branigan, Chapter 13 Trustee
       cmecf@chapter13maryland.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on September 16, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Sandra F. Tello, Debtor
       27916 Barnes Road
       Damascus, MD 20872

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
